 

 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAY 25 2021

AMARILLO DIVISION CLERK, U.S. DISTRICT COURT
By,

 

 

 

 

 

 

J veputy
er

 

UNITED STATES OF AMERICA
* 2:20-CR-107-Z-BR

QUARRENTIN JAWHITNEY LYNN HOLMES

Cn COR COD COD “™ OD

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 7, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.

Defendant Quarrentin Jawhitney Lynn Holmes filed no objections to the Report and

independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Marcos Jose was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Marcos Jose; and ADJUDGES Defendant
Quarrentin Jawhitney Lynn Holmes guilty of Count 2 in violation of 21 U.S.C. § 841(a)(1) and
841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing scheduling
order. The Court now refers the issue of mandatory detention pending sentencing to the Honorable

Magistrate Judge Lee Ann Reno.

Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court

 
BACKGROUND

On May 7, 2021, Defendant pleaded guilty to Count 2 of the Indictment, which charges a
violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), that is Possession with Intent to Distribute
Methamphetamine. ECF No. 59. The Honorable Magistrate Judge Lee Ann Reno recommended
that the plea be accepted. /d. Having accepted Magistrate Judge Reno’s recommendation,
Defendant has now been adjudged guilty of an offense for which a maximum term of imprisonment
of ten years or more is prescribed in the Controlled Substances Act. 21 U.S.C. § 801, et. seq.

ANALYSIS

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty plea if
the offense of conviction is among those listed in 18 U.S.C. § 3142(f)(1)(A)-(C). Section
3142(H\(1)(C) requires detention for a defendant adjudged guilty of an offense for which a
maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances
Act, 21 U.S.C. § 801, et seq.

The offense here, a violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), is an offense for
which a maximum term of imprisonment of ten years or more is prescribed in the Controlled
Substances Act. 21 U.S.C. § 801, et. seq. Thus, the offense subjects Defendant to mandatory
detention under Section 3143(a)(2). See United States v. Wright, No. 3:16-CR-373-M (30), 2018
WL 1899289, at *6 (N.D. Tex. Apr. 19, 2018).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants awaiting
imposition or execution of a sentence. The defendant must be detained unless “(A)(i) the judicial
officer finds there is a substantial likelihood that a motion for acquittal or new trial will be granted;
or (ii) an attorney for the Government has recommended that no sentence of imprisonment be
imposed on the person; and (B) the judicial officer finds by clear and convincing evidence that the

person is not likely to flee or pose a danger to any other person or the community.” Jd.

 
Additionally, a person otherwise “subject to detention under Section 3143(a)(2), and who meets
the conditions of release set forth in Section 3143(a)(1) or (b)(1), may be ordered released, under
appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional
reasons why such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c).

CONCLUSION

Having found Defendant’s offense is subject to mandatory detention under 18 U.S.C. §
3143(a)(2), the Court refers this matter to the Honorable Magistrate Judge Lee Ann Reno to
determine whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.

SO ORDERED,

May ovo . AM paftiwwaX

MAT/HEW J. KACSMARYK

ED STATES DISTRICT JUDGE

 
